DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 
Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), of Provisional Application 62/607,841 filed on December 19, 2017, is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10, 11, 13-18, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claims 1, the claim recites a method comprising: obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each 

For example, but for the limitations stating “obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action”, “receiving a text phrase from a user”, “querying an action set associated with the most similar community, the action set including a plurality of actions”, “generating a response to the text phrase from the user based on the action set”, and “providing the response to the user”, the mention of “parsing, using a natural language parser, the text data into a first set of distinct words; performing, using the first set of distinct words, concurrence calculation by tallying the number of times that different pairs of words from the first set of distinct words occur together in specific sentences from the text data; generating a weighted graph, the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes, each node in the plurality of nodes 

This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action is recited at a high level of generality to apply the exception using generic computer components because a “database” is a generic component found in computers. Obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, receiving a text phrase from a user, querying an action set associated with the most similar community, the action Symantec (see MPEP 2106.05(d))). Mere instructions to apply additional elements using generic computer components cannot provide an inventive concept. To further elaborate, the additional limitations obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, receiving a text phrase from a user, querying an action set associated with the most similar community, the action set including a plurality of actions, generating a response to the text phrase from the user based on the action set, and providing the response to the user do not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claim 1 is not patent eligible.
With respect to claims 8, the claim recites a server computer comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising: obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action; parsing, using a natural language parser, the text data into a first set of distinct words; performing, using the first set of distinct words, concurrence calculation by tallying the number of times that different pairs of words from the first set of distinct words occur together in specific sentences from the text data; generating a weighted graph, the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes, each node in the plurality of nodes representing a word from the first set of distinct words, and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words; generating, using a machine learning algorithm and the 
The limitations directed towards parsing, using a natural language parser, the text data into a first set of distinct words; performing, using the first set of distinct words, concurrence calculation by tallying the number of times that different pairs of words from the first set of distinct words occur together in specific sentences from the text data; generating a weighted graph, the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes, each node in the plurality of nodes representing a word from the first set of distinct words, and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words; determining, for each learned community of language of the plurality of learned communities of language, a representative vector of values based on a subset group of words included in the learned 
For example, but for the limitations stating “a server computer comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising”, “obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action”, “receiving a text phrase from a user”, “querying an action set associated with the most similar community, the action set including a plurality of actions”, “generating a response to the text phrase from the user based on the action set”, and “providing the response to the user”, the mention of “parsing, using a natural language parser, the text data into a first set of distinct words; performing, using the first set of distinct words, concurrence calculation by tallying the number of times that different pairs of words from the first set of distinct words occur together in specific sentences from the text data; generating a weighted graph, the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes, each node in the plurality of nodes representing a word from the first set of distinct words, and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words; determining, for each learned community of language of the plurality of learned communities of language, a representative vector of values based on a subset group of words included in the learned community of language, parsing the text phrase using the natural 
The judicial exception is not integrated into a practical application by additional elements. In particular the claim recites a server computer comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising: obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, receiving a text phrase from a user, 
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements a server computer comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising, obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action is recited at a high level of generality to apply the exception using generic computer components because a “database” and “a server computer comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor Symantec (see MPEP 2106.05(d))). Mere instructions to apply additional elements using generic computer components cannot provide an inventive concept. To further elaborate, the additional limitations a server computer comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising, obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, receiving a text phrase from a user, querying an action set associated with the most similar community, the action set including a plurality of actions, generating a response to the text phrase from the user based on the action set, and providing the response to the user do not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claim 8 is not patent eligible.
With respect to claims 15 and 18, the claims recite  wherein the server computer obtains text data from a conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, wherein the server computer parses the text data into a first set of distinct words using a natural language parser, wherein the server computer performs concurrence calculation by tallying the number of times that different pairs of words from the first set of distinct words occur together in specific sentences, wherein the server computer generates a weighted 
The limitations directed towards parsing, using a natural language parser, the text data into a first set of distinct words; performing concurrence calculation by tallying the number of times that different pairs of words from the first set of distinct words occur together in specific sentences; generating a weighted graph, the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes, each node in the plurality of nodes representing a word from the first set of distinct words, and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words; determining, for each learned community of language of the plurality of learned communities of language, a representative vector of values based on a subset group of words included in the learned community of language, parsing the text phrase using the natural language parser to generate a second set of distinct words; generating a second vector of values relating to the second set of distinct words; comparing the second vector of values to at least one representative vector of values of at least one community from learned communities of language; determining, based on the comparing, a most similar community in the learned communities of language where the most similar community is associated with a representative vector of values that is most mathematically similar to the second vector of values is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. The limitations directed towards generating, using a machine learning algorithm and the weighted graph, a plurality of learned communities of language, each of the plurality learned communities of language including a subset group of nodes from the plurality of nodes in a subgraph, and each subset group of nodes representing a subset group of words from the first set of distinct words that occur together in a same context in the text data, each subset group of words including a plurality of words with different meanings, is a process that, under its broadest reasonably 
For example, but for the limitations stating “wherein the server computer obtains text data from a conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action”, “the server computer queries an action set associated with the 
The judicial exception is not integrated into a practical application by additional elements. In particular the recitation of , the server computer queries an action set associated with the most similar community and generating a response to the text phrase from the user based on the action set in claims 15 and 18, wherein the server computer obtains text data from a conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, and receiving the response from the server computer, a method comprising: transmitting, by a user device, a text phrase to a server computer in claim 15, and a user device comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising: transmitting a text phrase to a server computer in claim 18. A server computer, a conversation database, and a user device comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception. Obtaining text data from a conversation database, 
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, wherein the server computer obtains text data from a conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action and receiving the response from the server computer, a method comprising: transmitting, by a user device, a text phrase to a server computer in claim 15, and a user device comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising: transmitting a text phrase to a server computer in claim 18 are recited at a high level of generality to apply the exception using generic computer components because a “database” and “a server computer” are generic components. Obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, receiving a text phrase from a user, the server computer queries an action set associated with the most similar community, generating a response to the text phrase from the user based on the action set, and receiving the response to the user is interpreted to be well understood, routine, and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.05(d))). Mere instructions to apply additional elements using generic computer components cannot provide an 
With respect to claim 2, the limitations are directed towards ranking one or more of the plurality of actions in the action set; determining conditions for performing each of the plurality of actions based on its ranking; and performing one or more of the plurality of actions based on the conditions. The elements ranking one or more of the plurality of actions in the action set and determining conditions for performing each of the plurality of actions based on its ranking further elaborate the abstract idea and the human mind and/or with pen and paper can rank one or more actions in the action set and determine conditions for performing each action based on its ranking. The elements reciting perform one or more actions based on the conditions are interpreted to be well understood, routine, and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.05(d))), therefore it is merely insignificant extra solution activity wherein the examiner interprets performing one or more actions to include providing a response to a user. Claims 2 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
Symantec (see MPEP 2106.05(d))), therefore it is merely insignificant extra solution activity wherein the examiner interprets retrieve data from a knowledge base, and/or respond to the user to be providing a response to a receiver or receiving data from a source. Claims 3 and 10 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respect to claim 4 and 11, the limitations are directed towards applying a filter on the query account data. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can apply a filter on the query account data. Therefore, claims 4 and 11 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respect to claim 5, the limitations are directed towards normalizing the second set of distinct words prior to generating the vector of values using processed content. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can normalize the second set of distinct words prior to generating the vector of values using processed content. Therefore, claims 5 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respect to claim 6, the limitations are directed towards determining an output shard after normalizing the second set of distinct words, wherein 3the output shard includes a second server computer related to content of the text phrase. These elements further elaborate the abstract idea and 
With respect to claim 7, the limitations are directed towards the second vector of values is identifiably linked to the most similar community. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can identifiably link the second vector of values to the most similar community. Therefore, claim 7, does not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respect to claim 13, the limitations are directed towards wherein the text data is first text data, and further comprising: obtaining second text data from a lexical database, the lexical database including information about lexemes of a language, wherein performing concurrence calculation includes combining tallies for different words of a lexeme as indicated by the second text data. The elements reciting, obtaining second text data from a lexical database, the lexical database including information about lexemes of a language are interpreted to be well understood, routine, and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.05(d))), therefore it is merely insignificant extra solution activity. Performing concurrence calculations further elaborates the abstract idea and the human mind and/or with pen and paper can combine tallies for different words of a lexeme as indicated by the second text data. Claim 13 does not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.

With respect to claim 16, the limitations are directed towards receiving, by the user device from a user, a second text phrase relating to the response; and transmitting, by the user device, the second text phrase to the server computer. The elements reciting, receiving, by the user device from a user, a second text phrase relating to the response; and transmitting, by the user device, the second text phrase to the server computer are interpreted to be well understood, routine, and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.05(d))), therefore it is merely insignificant extra solution activity. Claim 16 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respect to claim 17, the limitations are directed towards wherein the server computer further ranks a plurality of actions of the action set and queries additional information based on the plurality of actions of the action set. With the exception of the recitation of the additional element, “the server computer”, these elements further elaborate the abstract idea and the human mind and/or with pen and paper can rank a plurality of actions of the action set and queries additional information based 
With respect to claim 21, the limitations are directed towards wherein the plurality of learned communities of language include a location community, a furniture community, an animal community, and a literature community. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can include a location community, a furniture community, an animal community, and a literature community in the plurality of learned communities of language. Therefore, claim 21, does not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respect to claim 22, the limitations are directed towards wherein each of the plurality of learned communities of language further includes a subset group of edges from the plurality of edges, the subset group of edges being between the subset group of nodes. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can include a subset group of edges from the plurality of edges, the subset group of edges being between the subset group of nodes in each of the plurality of learned communities of language. Therefore, claim 22, does not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respect to claim 23, the limitations are directed towards wherein determining a representative vector of values based on the subset group of words included in the learned community of language includes determining an average vector from a set of vectors corresponding to the subset group of words. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can determine an average vector from a set of vectors corresponding to the subset group 
With respect to claim 24, the limitations are directed towards wherein the text data is training data for the machine learning algorithm. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can use text data as training data for the machine learning algorithm. Therefore, claim 24, does not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.

Response to Arguments
The following is in response to Applicant’s arguments filed for rejections under 35 USC 101, on December 14, 2021 remarks pages 11-14:
Applicant argues that “embodiments improve machine learning algorithm technology, classification model technology, and chat bot technology, and hence constitute "significantly more" under Step 2B.”

Examiner respectfully presents the following response to Applicant’s amendments and remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The examiner respectfully submits the newly amended claim language recited in claims 1, 8, 15, and 18, under the broadest reasonable interpretation, further elaborates the mental processes abstract idea using mathematical functions, formulas, and algorithms. For example, but for the limitations stating “obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action”, “receiving a text phrase from a user”, and “providing the response to the user”, the mention of “parsing, using a natural language parser, the text data into a first set of distinct words; performing, using the first set of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169